Citation Nr: 0924446	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a rheumatoid and 
polyarthritis disability, to include as secondary to 
hepatitis C.  



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
December 1972 and periods of active duty for training, 
including from June 1973 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for hepatitis C and rheumatoid arthritis.  

The issues have been recharacterized to comport to the 
medical evidence of record.  


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current hepatitis C and service.

2.  Resolving all doubt, the competent evidence shows that 
the Veteran's current rheumatoid and polyarthritis disability 
is secondary to his service-connected hepatitis C.  


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  The criteria for service connection for a rheumatoid and 
polyarthritis disability have been met.  38 U.S.C.A. §§ 1110, 
1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claims of entitlement to service connection for 
hepatitis C and a rheumatoid and polyarthritis disability 
have been considered with respect to VA's duties to notify 
and assist.  Given the favorable outcomes noted above, no 
conceivable prejudice to the Veteran could result from the 
grants of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

I.  Service Connection for Hepatitis C

The Veteran seeks service connection for hepatitis C.  He 
claims that he contracted the disease as a result of giving 
blood aboard the USS Chilton; or receiving a 1 inch by 1 inch 
crossed anchors U.S. Navy tattoo on his arm during a two week 
active duty for training period with the Navy reserves in 
August 1973; or as a result of receiving air gun vaccinations 
during service.  The Veteran also contends that he does not 
live a high risk lifestyle and has been happily married for 
26 years.  In December 2006 the Veteran submitted a buddy 
statement, which notes that during active duty in the summer 
of 1973 the author witnessed the Veteran get a U.S. Navy 
tattoo on his arm.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present hepatitis C disability.  A May 
2004 private treatment record notes that the Veteran 
presented for evaluation of recently diagnosed hepatitis C, 
with his initial diagnosis in January 2004.  July 2004 
private treatment records also indicate that the Veteran has 
hepatitis C.  

Although service treatment records (STRs) are negative for 
the diagnosis of, or treatment for, hepatitis C, the 
Veteran's personnel records do confirm that he had active 
duty for training between June 1973 to September 1973, which 
is the period of time he claims to have had a tattoo.  The 
Board finds the Veteran to be credible in his assertion, and 
notes that his December 2006 buddy statement corroborates his 
assertions.  The Veteran's STRs reflect that he had various 
inoculations.  

A May 2004 private medical record notes that the Veteran 
believes that his hepatitis risk was either one tattoo, which 
he has on his left arm and was done in a professional shop in 
the 1970s, or possible pneumatic vaccinations while in 
service.  He has no tuberculosis exposure and no HIV 
exposure.  An assessment of chronic hepatitis C, probably 
existent for 30 years, was made.  

There is no evidence of record that indicates that the 
Veteran's current hepatitis C is related to any known risk 
other than the in-service events described.  The May 2004 
private medical record notes that the Veteran has no 
tuberculosis or HIV exposures.  In his September 2004 VA Risk 
Factors for Hepatitis Questionnaire the Veteran indicated 
that he has never used intravenous drugs, intranasal cocaine, 
engaged in high risk sexual activity, had hemiodialysis, or 
experienced other risk factors for hepatitis.  Importantly, 
the May 2004 private medical record notes that the Veteran's 
hepatitis C probably existed for 30 years, which would make 
the onset of the disease within less than 1 year after the 
Veteran's tattoo occurred.  There is, in fact, no evidence of 
record against the claim.  At the very least, the evidence is 
in equipoise and any doubt is resolved in the Veteran's 
favor.  Accordingly, service connection hepatitis C is 
warranted.

II.  Service Connection for a Rheumatoid and Polyarthritis 
Disability

The Veteran seeks service connection for a rheumatoid and 
polyarthritis disability.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159; see 
also Grivois v. Brown, 6 Vet. App. 136 (1994).  
 
The record shows a current rheumatoid and polyarthritis 
disability.  An October 2002 private treatment record notes 
that the Veteran was given an impression of seropositive 
rheumatoid arthritis.  A January 2004 private treatment 
record notes that the Veteran has a diagnosis of rheumatoid 
arthritis presenting with polyarthritis in his shoulders, 
elbows, wrists, knees, and ankles.  A May 2004 private 
treatment record notes that the Veteran has been diagnosed 
with rheumatoid arthritis.  A July 2004 private treatment 
record notes that the Veteran has polyarthritis; it is 
difficult to know if he also has underlying rheumatoid 
arthritis, but that is certainly a possibility.  

A February 2004 private treatment record notes that the 
Veteran has rheumatoid arthritis, and that there are forms of 
immune complex disease, which may be associated with 
hepatitis C that would cause a rheumatoid arthritis-like 
picture.  A March 2004 private treatment record indicates 
that the Veteran's rheumatoid arthritis symptoms might be 
related to hepatitis.  A July 2004 private treatment record 
notes that the treating physician saw the Veteran in late 
April and at that time he felt that the Veteran had 
polyarthritis most likely associated with hepatitis C.  

There is no medical evidence of record that indicates that 
the Veteran's current rheumatoid and polyarthritis disability 
is not secondary to his service connected hepatitis C, and at 
the very least, the evidence is in equipoise and any doubt is 
resolved in the Veteran's favor.  Accordingly, service 
connection for a rheumatoid and polyarthritis disability is 
warranted.  


ORDER


Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for a rheumatoid and 
polyarthritis disability is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


